Name: Commission Regulation (EC) No 122/98 of 16 January 1998 on managing the ceilings for imports of fresh and processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  plant product;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities17. 1. 98 L 11/15 COMMISSION REGULATION (EC) No 122/98 of 16 January 1998 on managing the ceilings for imports of fresh and processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applic- able to imports into the Community of products origin- ating in the Republics of Bosnia-Herzegovina and Croatia and to imports of wine originating in the former Yugo- slav Republic of Macedonia and the Republic of Slov- enia (1), as last amended by Regulation (EC) No 2636/ 97 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EC) No 1556/96 of 30 July 1996 introducing a system of import licences for certain fruit and vegetables imported from third coun- tries (3), as last amended by Regulation (EC) No 1064/ 97 (4), requires an import licence to be presented for fresh sour cherries falling within CN code 0809 20 05, among other products, before they can be released into free circulation; Whereas for practical reasons, some provisions of this Regulation governing sour cherries should be limited to their harvesting and marketing season; Whereas Commission Regulation (EC) No 1921/95 of 3 August 1995 laying down detailed rules for the applica- tion of the system of import licences for products processed from fruit and vegetables and repealing Regula- tions (EEC) No 2405/89 and (EEC) No 3518/86 (5), as last amended by Regulation (EC) No 2427/95 (6), subjects processed sour cherries falling within CN codes ex 0811 90 19, ex 0811 90 39, 0811 90 75, ex 0812 10 00, 2008 60 51, 2008 60 61, 2008 60 71 and 2008 60 91, among other products, to the import licence system; Whereas the second subparagraph of Article 6(1) of Regu- lation (EC) No 70/97 states that import licences are to be issued to ensure the management of the ceilings of 2 500 tonnes of fresh sour cherries and of 12 800 tonnes of processed sour cherries falling within the above CN codes and fixed in Annex D to that Regulation; whereas the grant of preference should be made subject to the submission of licences issued in accordance with this Regulation; Whereas measures must be taken very quickly and auto- matically once the demand for licences reaches one of the ceilings fixed; whereas the Commission should be allowed to take the necessary measures; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 This Regulation relates to the tariff ceilings referred to in Regulation (EC) No 70/97 for fresh sour cherries falling within CN code 0809 20 05, and processed sour cherries falling within CN codes ex 0811 90 19, ex 0811 90 39, 0811 90 75, ex 0812 10 00, 2008 60 51, 2008 60 61, 2008 60 71 and 2008 60 91 originating in the Republics of Bosnia-Herzegovina and Croatia. Article 2 1. All imports under the ceilings referred to in Article 1 shall be subject to the presentation of an import licence issued in accordance with this Regulation. 2. Subject to the specific provisions of this Regulation, Regulation (EC) No 1556/96 shall apply to fresh sour cherries and Regulation (EC) No 1921/95 shall apply to processed sour cherries. 3. The import licence shall contain in Section 24 one of the following: Ã¯ £ § Derecho preferencial ad valorem Ã¯ £ § Reglamento (CE) no 70/97 Ã¯ £ § PrÃ ¦ferencevÃ ¦rditold Ã¯ £ § Forordning (EF) nr. 70/97 Ã¯ £ § PrÃ ¤ferentieller Wertzoll Ã¯ £ § Verordnung (EG) Nr. 70/ 97 (1) OJ L 16, 18. 1. 1997, p. 1. (2) OJ L 356, 31. 12. 1997, p. 16. (3) OJ L 193, 3. 8. 1996, p. 5. (4) OJ L 156, 13. 6. 1997, p. 3. (5) OJ L 185, 4. 8. 1995, p. 10. (6) OJ L 249, 17. 10. 1995, p. 12. EN Official Journal of the European Communities 17. 1. 98L 11/16 Ã¯ £ § Ã Ã Ã ¿Ã Ã ¹ µÃ ·Ã Ã ¹Ã ±Ã º r Ã ´Ã ±Ã  µ r ad valorem Ã¯ £ § Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 70/97 Ã¯ £ § Preferential ad valorem duty Ã¯ £ § Regulation (EC) No 70/97 Ã¯ £ § Droit ad valorem prÃ ©fÃ ©rentiel Ã¯ £ § RÃ ¨glement (CE) no 70/97 Ã¯ £ § Dazio ad valorem preferenziale Ã¯ £ § Regolamento (CE) n. 70/97 Ã¯ £ § Preferentieel ad-valoremrecht Ã¯ £ § Verordening (EG) nr. 70/97 Ã¯ £ § Direito preferencial ad valorem Ã¯ £ § Regulamento (CE) nÃ « 70/97 Ã¯ £ § Arvotullietuus Ã¯ £ § asetus (EY) N:o 70/97 Ã¯ £ § SÃ ¤rskild vÃ ¤rdetull Ã¯ £ § FÃ ¶rordning (EG) nr 70/97. 4. The country of origin shall be entered in Section 8 of both the licence application and the import licence and the word yes' shall be marked with a cross. Article 3 1. The Member States shall provide the data on applications for licences in accordance with: (a) Article 5 of Regulation (EC) No 1556/96 in the case of fresh sour cherries in the period 1 May to 30 September; (b) Article 7 of Regulation (EC) No 1921/95 in the case of processed sour cherries. 2. In the case of processed sour cherries, the Member States shall notify the Commission of the quantities for which the import licences were not used, once such information becomes available. Article 4 1. The licences shall be issued on the fifth working day following lodgement of the application, provided that special measures have not been taken by the Commission in the meantime. 2. When the quantity in the licences applied for reaches one of the ceilings laid down in Regulation (EC) No 70/97, the Commission shall fix, if necessary, a flat- rate percentage reduction for the applications in question and suspend the issue of licences for any subsequent application under the ceiling in question. Article 5 At the request of the interested party, unused or partly used licences for the products and origin referred to in Article 1 that were issued pursuant to Regulation (EC) No 1921/95 before the entry into force of this Regulation and that have not passed their final date of validity shall be cancelled and the security shall be released for the amount unused. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1998. For the Commission Franz FISCHLER Member of the Commission